DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/20 was received by the Examiner before the issuance/mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered (except for anything in foreign language non-accompanied by an English translation) by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 8-11, 13-15 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katoh (US 2010/0302474).

a.	Re claim 1, Katoh discloses a chip on film (COF), comprising: a substrate 107 (see figs. 1-5 and related text; see [0064], [0081] and remaining of disclosure for more details), wherein a plurality of signal terminals (101&102 on fig. 1 or 101&112 on fig. 2; see at least [[0081]-[0094]; in the alternative the plurality of signal terminals would be the portions of 101&102 or 101&112 exposed by the solder resist as disclosed in [0099] and electrically bonded to corresponding signal bumps of chip 105 as disclosed in at least [0100] and [0086]) and a plurality of heat dissipation terminals (104 on fig. 1 or 114 on fig. 2; in the alternative, the heat dissipation terminals would be the portions or exposed portions by the solder resist of 104 or 114 bonded to corresponding heat dissipation bumps of chip 105 as disclosed in at least [0086], [0087], [0094] and [0099]-[0100]) are formed on the substrate; and a driver chip 105 (it is implicit that chip 105 is a driver chip since it is the chip of source driving unit 100 or 200) bonded to the substrate, wherein the driver chip comprises a plurality of signal pins (bumps to be bonded to corresponding signal lines of 101&102 or 101&112 as disclosed at least in [0086] and [0099]-[0100]) and a plurality of heat dissipation pins (bumps to be bonded to 

b.	Re claim 3, the heat dissipation pins are disposed on a periphery of the driver chip (it is the Examiner position that heat dissipation bumps corresponding to the heat dissipation layers 104 on fig. 1 or 114 on fig. 2 would be on a periphery or peripheral region of chip 105 since the heat dissipation layers overlap with the periphery of the chip 105, especially on fig. 2; see also fig. 4 and related description which implicitly show two unlabeled heat dissipation bumps of chip 105 at its periphery or peripheral region and which are bonded to two unlabeled heat dissipation layer).

c.	Re claim 4, the heat dissipation pins are disposed on a side (long side of unlabeled chip 105 which overlaps with layers 114 on fig. 2) of the driver chip.

d.	Re claim 5, the heat dissipation pins are disposed on two sides (left and right side relatively to a middle of the long side of unlabeled chip 105 which overlaps with layers 114 on fig. 2) of the driver chip.

e.	Re claim 8, the heat dissipation terminals are disposed outwardly with respect to the signal terminals (this is true for the signal terminals 101 on figs.1&2).



g.	Re claim 10, the COF further comprises a heat dissipation component 201 (fig. 4, [0107]-[0113]) covering the driver chip.

h.	Re claim 11, Katoh discloses a display device 300 (fig. 5 and related text), comprising a chip on film (COF) 100 (or 200; it is noted that even if only 100 is shown used in fig. 5, 200 is a modification intended to be used therein too); wherein the COF comprises (see claim 1 rejection above as for which figure and which paragraph to consult and read for each identified element and any alternative interpretation of any element): a substrate 107, wherein a plurality of signal terminals (as explained in claim 1 rejection above) and a plurality of heat dissipation terminals (as explained in claim 1 rejection above) are formed on the substrate; and a driver chip 105 bonded to the substrate, wherein the driver chip comprises a plurality of signal pins (as explained in claim 1 rejection above) and a plurality of heat dissipation pins (as explained in claim 1 rejection above); wherein the signal pins are connected to the signal terminals, and the heat dissipation pins are connected to the heat dissipation terminals (as explained in claim 1 rejection above).

i.	Re claims 13, 14, 15, 18, 19 and 20, see respectively claims 3, 4, 5, 8, 9 and 10 rejections above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7, 9, 12-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katoh (US 2010/0302474).

a.	Re claim 2, Katoh discloses all the limitations of claim 1 as stated above except explicitly that the heat dissipation pins are disposed on a middle portion of the driver chip. However, it would have been obvious to one skilled in the art before the effective filing date of the invention to have positioned the heat dissipation pins on a middle portion (on a middle axis of the short sides of chip 105 for example) of the chip driver, and this as a non-inventive arrangement or re-arrangement of essential working parts if desired or necessary to evacuate heat more efficiently from a hot spot of chip 105 localize along the said middle axis (see MPEP 2144.04.VI).


c.	Re claims 4 and 14 and in the alternative to the anticipation rejection above, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the heat dissipation pins disposed on a side (long side of chip 105 overlapping with portions of layers 114 on fig. 2) of the driver chip in order to connect them to the slim portions of heat dissipation layers 114 overlapping with the periphery of chip 105 on fig. 2.

d.	Re claims 5 and 15 and in the alternative to the anticipation rejection above, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the heat dissipation pins disposed on two sides (left and right side relatively to a middle of the long side of unlabeled chip 105 which overlaps with layers 114 on fig. 2) of the driver chip in order to connect them to the slim portions of heat dissipation layers 114 overlapping with the periphery of chip 105 on fig. 2.

e.	Re claim 6, Katoh discloses all the limitations of claim 1 as stated above except explicitly that the heat dissipation terminals and the signal terminals are disposed on a same row. However, it would have been obvious to one skilled in the art before the 

f.	Re claim 7, Katoh discloses all the limitations of claim 1 as stated above except explicitly that the heat dissipation terminals and the signal terminals are disposed on different rows. However, it can inferred from figs. 1-2 that the signal bumps or pins would be located along and near the two opposite long sides of chip 105 in order to connect to the signal lines of 101 and 102 on fig. 1 or signals lines of 101 and 112 on fig. 2, while the heat dissipation bumps or pins would be only need along the long side adjacent to signal lines 101. As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the heat dissipation pins or bumps in the row of bumps along the long side of chip 105 adjacent to 101 for connection to the heat dissipation layer 104 or 114, and this would have resulted in having the heat dissipation terminals and the signal terminals (the ones in the row of bumps on long the lower side, i.e. long side adjacent to 102 or 112) are disposed on different rows.

g.	Re claims 9 and 19, and in the alternative to the anticipation rejection above, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided, wiring substrate metallization terminals for connecting to 

h.	Re claims 12, 16 and 17 see claim respectively claims 2, 6 and 7 rejections above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (US 2013/0083487) and Bae et al. (US 2014/0014975) disclose structures similar to the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899